Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/18/2022 has been entered. Claims 1 and 18 have been amended and find support in at least the original claim set. Claims 1 – 18 are under examination.

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 10 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US 6,425,960) as evidenced by Tumanski (NPL, Handbook of Magnetic Materials), in view of Sakamoto (US 5,958,153) and in further view of Urata (WO2011/024580), using (US2018/0073117) as the English translation)

Regarding claim 1, Yoshizawa teaches a soft-magnetic alloy [title]. Yoshizawa teaches that the fine crystals (nano-sized) are precipitated in an amorphous phase [Col 7, lines 45 - 52]. Yoshizawa further teaches a typical Fe-Based amorphous alloy formula [Col 5, line 18 – 25] (in atomic %). 
Claimed Invention
Element
Claimed Invention
Amount
Yoshizawa
Elements
Yoshizawa Amount
Relationship

X1 (Ni or Co)


0 ≤ α 

Co or Ni

May replace a portion of Fe*

*Does not require


X2 (Al, Mn, Ag, Zn, Sn, Sn, As, Sb, Bi)

0 ≤ β
Al 

– may replace a portion of B*


*Does not require


Mn, Ag, Zn, Sn, As, Sb, 
- may replace a portion of M*



M (Nb, Hf, Zr, Ta, Mo, W, and V)

0.030 ≤ a ≤ 0.12

M (Ti, Zr, Hf, Mo, Nb, Ta, W, and V)


0.00 ≤ a ≤ 0.1


Overlaps

Boron (B)

0.005 ≤ b ≤ 0.18

B

0.02 ≤ z ≤ 0.25

Overlaps


Chromium (Cr)

0.005 < c ≤ 0.040

Cr

- may replace a portion of M* (0.00 ≤ a ≤ 0.1)


Overlaps

Carbon (C)

0 ≤ d ≤ 0.040

C
– may replace a portion of B*


*Does not require
X2 and X1
0 ≤ α + β ≤ 0.5
May replace a portion of Fe, B, or M*


*Does not require (Meets limitation) 

Fe

(**Claim 2) 
0.73 ≤ 1 – (a+b+c) ≤ 0.93

Fe

0.42 – 98

Overlaps 
(Calculated from other element ranges)

Si


Not present 

Si 

0 ≤ y ≤ 20 

Does not require (0% lower bound)
Cu and Au
Not present
Cu and Au
0 ≤ x ≤ 3
Does not require (0% lower bound)



	Yoshizawa teaches examples in Table 2, in which the relative magnetic permeability is greatly above 49000, at 1 kHz. Therefore, an ordinarily skilled artisan would reasonably expect the overlapping composition/formula of Yoshizawa to have an overlapping magnetic permeability, with that of the claimed invention. 
Yoshikawa does not explicitly teach the saturation magnetic flux density. However, Yoshikawa teaches an overlapping composition with a similar magnetic permeability. Further, as evidenced by Tumanski (NPL), soft magnetic materials that are amorphous and nano have a typical saturation of approximately 1.25 T up to approximately 1.75 T [Tumanski, Fig 3.2]. Therefore, given the similar/overlapping composition, the similar overlapping magnetic permeability, and the disclosure by Tumanski that soft-magnetic materials of similar structure (amorphous and nano) have a saturation from approximately 1.25 T up to approximately 1.75 T, there is a reasonable expectation to a person of ordinary skill in the art, that Yoshizawa would meet/overlapping with the claimed saturation magnetic flux density. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Yoshizawa teaches the phosphorous (P) may be used to partly substitute boron, but does not explicitly teach in what amount. Yoshizawa also teaches that the Sulfur may be present as an impurity, and that titanium may be added, but does not discloses adding it in a small amount. 
	
Sakamoto teaches a soft-magnetic Fe-based amorphous alloy with enhanced AC magnetic properties [title]. Sakamoto teaches adding phosphorus, P, to the magnetic alloy, in a range of 0.008 – 0.1 wt%, which overlaps with the claimed range [Col 5, line 17 – 27]. Sakamoto teaches that the addition of P in this range increases the range of allowable impurity range, and helps reduce core loss in the magnetic alloy [Col 6, line 25 – 40]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the magnetic alloy of Yoshizawa and added phosphorous in an amount taught by Sakamoto. Given that Yoshizawa teaches that phosphorus may be added to the alloy and Sakamoto discloses that adding phosphorus in a range of 0.008 – 0.1 wt% increases the range of allowable impurity range, and helps reduce core loss in the magnetic alloy, an ordinarily skilled artisan would have reasonable expectation of success with motivation to combine.
  	
Yoshizawa in view of Sakamoto teaches that the sulfur may be present as an impurity and that titanium may be added, but does not discloses adding it in a small amount.

Urata teaches a soft magnetic alloy [0002] with a Fe-based nano-crystalline structure [0014] and with a similar composition [0022, 0024]. Urata further teaches the presence of sulfur (S) in a range of 0.0002 to 0.1 wt% relative to the entire soft magnetic alloy, which overlaps with the claimed range and titanium (Ti) in a range of 0.0002 to 0.05 wt% relative to the entire soft magnetic alloy, which also overlaps with the claimed range [Abstract]. In addition, Urata teaches that the presence of sulfur in minute quantities is “effective for promoting spheroidizing of powders when formed by atomization” [0035]. Similarly, Urata teaches that the presence of minute quantities of titanium “suppresses the increase of viscosity of the molten alloy under rapid cooling” and “prevents crystals from becoming rough so that it is possible to obtain homogeneous nanostructures” [0033]. In addition, Urata explicitly teaches an amount of Ti and S that fall within the claimed range [See Table 3] 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the titanium and sulfur present in Yoshizawa in view of Sakamoto and intentionally controlled their amounts to the ranges taught by Urata. Controlling the titanium and sulfur to the amounts taught in Urata would increase spheroidizing of the powders, suppressed the increase of viscosity, and prevented crystals from becoming rough. 
	With respect to the overlapping ranges taught by Yoshizawa and Sakamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)


Regarding claim 2, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Where the combined ranges of the claimed invention:
0.73 ≤ 1 - (a + b + c) ≤ 0.93
Are approximately equivalent to Yoshizawa value “a” (equivalent to “a”) and “z” (equivalent to b + c): **Lower limit calculated from max values of “a” and “z”. Given chromium (Cr) (equivalent to “c” of the claimed invention) may be used to partially replace M (equivalent to “b” of the claimed invention). The range of “z” of the Yoshizawa would be equivalent to the range of b + c, of the claimed invention. 
0.65 ≤ a + z ≤ 0.98
	Which overlaps with the claimed invention’s combined range limitation. 

With respect to the overlapping ranges taught by Yoshizawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)

Regarding claim 3, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that Fe may be partially replaced by Co and Ni (which is equivalent to “α” in the claim), which is interpreted to include 0% and therefore, overlaps with the claimed range [Col 5, line 18 – 25]. Therefore, Yoshizawa would meet the lower bound of the claimed ratio of claim 3.  Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)

Regarding claim 4, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that Fe may be partially replaced by Co and Ni (which is equivalent to “α” in the claim), which is interpreted to include 0% and therefore, overlaps with the claimed range of α [Col 5, line 18 – 25]. Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)

Regarding claim 5, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that M (equivalent to “M” of the claimed invention) may be partially replaced by Mn, Ag, Zn, Sn, As, and Sb (equivalent to “X2” (Al, Mn, Ag, Zn, Sn, Sn, As, Sb, Bi)) and B may be partially replaced by Al (equivalent to “X2”). This is interpreted to include 0%, which overlaps with the claimed range [Col 5, line 18 – 25]. Therefore, Yoshizawa would meet the lower bound of the claimed ratio of claim 5. Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)

Regarding claim 6, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that M (equivalent to “M” of the claimed invention) may be partially replaced by Mn, Ag, Zn, Sn, As, and Sb (equivalent to “X2” (Al, Mn, Ag, Zn, Sn, Sn, As, Sb, Bi)) and B may be partially replaced by Al (equivalent to “X2”). This is interpreted to include 0%, which overlaps with the claimed range of β [Col 5, line 18 – 25]. Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)

Regarding claim 7, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that Fe may be partially replaced by Co and Ni (which is equivalent to “α” in the claim), which is interpreted to include 0% [Col 5, line 18 – 25]. Yoshizawa also teaches that M (equivalent to “M” of the claimed invention) may be partially replaced by Mn, Ag, Zn, Sn, As, and Sb (equivalent to “X2” (Al, Mn, Ag, Zn, Sn, Sn, As, Sb, Bi)) and B may be partially replaced by Al (equivalent to “X2”). This is interpreted to include 0% as well [Col 5, line 18 – 25]. Therefore, Yoshizawa would meet the claimed limitation of claim 7. Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)

Regarding claim 10, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that the soft magnetic alloy contains a mixture of an amorphous alloy phase and that crystal grains of 50 nm or less [Col 2, lines 19 – 24]. Given that the soft magnetic alloy is based on iron [See Col 6, Example 11], an ordinarily skilled artisan would expect the crystal grains to based on Fe. 

Regarding claim 11, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 10. Yoshizawa teaches that grain crystals have a grain size of 50 nm or less following heat treatment, which overlaps with the claimed range [Col 7, lines 49 - 53]

With regards to the overlapping ranges taught in Yoshizawa, it would have been obvious to an ordinarily skilled artisan, before or at the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 12, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that a magnetic strip may be formed [Fig 1 and Col 2, line 60 – 67], meeting the claimed limitation of ribbon. 

Regarding claim 13, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa further teaches the ribbon of magnetic material formed may be milled into a powder [Col 8, line 55 – 58]

Regarding claim 14, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. Yoshizawa teaches that the soft magnetic alloy can be used as a magnetic core [Col 8, lines 65 – 67]

Regarding claim 15, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 14. Yoshizawa teaches that the magnetic core can be used in a choke coil (i.e. inductor) [Col 9, line 1].

Regarding claim 16, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 14. Yoshizawa teaches that the magnetic core can be used in a transformer [Col 9, line 1].

Regarding claim 17, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 14. Yoshizawa teaches that the magnetic core can be used in a power source (i.e. motor) [Col 9, line 1]. 


Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US 6,425,960) in view of Sakamoto (US 5,958,153) and in further view of Urata (WO2011/024580), using (US2018/0073117) as the English translation), as applied above in claim 1, and in further view of Ohta (US 2011/0272065).

Regarding claims 8 and 9, Yoshizawa in view of Sakamoto and Urata teaches the invention as applied above in claim 1. While Yoshizawa does suggest that a heat treatment is used to “precipitate the fine grains” in the amorphous alloy in at least 50% of the alloy (i.e. nanohetero structure with amorphous phase and crystal phase), [Col 7, lines 45 - 52]. Yoshizawa does not explicitly disclose that “initial fine crystals” are present prior to heat treatment within the heterogeneous alloy. 
Ohta teaches a method for producing a soft magnetic alloy ribbon with a similar composition containing an initial bcc phase Fe-based fine-crystalline nuclei within an amorphous phase (heterogeneous) [abstract]. The heterogeneous alloy is heat treated to grow the nuclei into a crystal grains of 30 nm or less [0061, 0076], which falls within the range disclosed by Yoshizawa. Ohta further teaches that the initial fine crystal nuclei preferably has an average diameter of 20 nm or less and 2 nm or more [0072], which overlaps with the claimed invention. Ohta teaches that this range ensuring excellent soft magnetic properties [0072]. Ohta also discloses that if the initial fine crystal nuclei size were 0 nm (i.e. no present) than coarse crystal grains would be formed by the heat treatment [0072].
It would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the soft magnetic alloy of Yoshizawa and optimized the initial fine grains sizes to the range (2 nm – 20 nm) as taught by Ohta, this would ensure that excellent soft magnetic properties were obtained and to further ensure that course crystal grains (i.e. greater than 30 nm) were not obtained after heat treatment. 
Furthermore, with respect to the overlapping ranges of initial fine crystal nuclei taught by Ohta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of the overlapping portion of ranges has been held to be a prima facie case of obviousness. (See MPEP § 2144.05.I)

Reasons for Allowance
Claim 18 is allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior art does not teach or reasonably suggest the cumulative limitations, with particular attention to the combination of properties of permeability, saturation, and coercivity. The closet prior art is Yoshizawa (US 6,425,960) as evidenced by Tumanski (NPL, Handbook of Magnetic Materials), in view of Sakamoto (US 5,958,153) and in further view of Urata (WO2011/024580)) teaches an overlapping alloy composition and teaches/reasonably suggests an overlapping permeability and saturation, but does not teach or reasonably suggest that the coercivity is 2.5 A/m or less. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. 

Applicant argues that the claimed invention is distinguished from the prior art of Yoshizawa (US 6,425,960) as evidenced by Tumanski (NPL, Handbook of Magnetic Materials), in view of Sakamoto (US 5,958,153) and in further view of Urata (WO2011/024580)) because currently claimed range, which overlaps with the prior art, produces unexpected results including specifically a Hc (coercivity) of 2.5 A/m or less. However, teachings/embodiments of the specification are not imported into the claims and therefore, the broadest reasonable interpretation of at least claim 1 is any soft magnetic alloy with the claimed range, permeability, and saturation. As indicated in allowed claim 18, the prior art does not teach or reasonably suggest the claimed range of coercivity of 2.5 A/m or less, but said coercivity is not required by the broadest reasonable interpretation of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735